DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on  03/11/21 and 03/26/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claim(s)  1-3, 5-17 and 19-20  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s)  1-3, 5-17 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou US 2012/0320984. 
As to claim 1, Zhou teaches a video processing method, comprising: maintaining one or more tables, wherein each table includes one or more candidates derived from one or more video blocks that have been coded; [Abstract; figs. 4-14; ¶ 0003; ¶ 0010; ¶ 0046-0047; ¶ 0054-0057]  constructing a candidate list for a current video block, wherein at least one candidate in a table of the one or more tables is checked to determine whether to add motion information of a checked candidate from the table to the candidate list during the constructing, wherein the checking is terminated when a number of candidates in the candidate list reaches a maximumly allowed candidate number of the candidate list minus a threshold, wherein the threshold is a positive integer, and wherein a size of the candidates list is maximumly allowed candidate number; [figs. 4-14; ¶ 0034-0037; ¶ 0046-0047; ¶ 0051-0057; ¶ 0068-0070; ¶ 0102-0120; ¶ 0123-0127] determining motion information of the current video block using the candidate list; [¶ 0034-0037; ¶ 0112-0115] and coding the current video block based on the determined motion information,  [figs. 5-7; ¶ 0058-0098] wherein arrangement of the candidates in the table is based on a sequence of addition of the candidates into the table. [figs. 4-14; ¶ 0057; ¶ 0102-0105; ¶ 0115-0120; ¶ 0123-0127]
As to claim 2, Zhou teaches the limitations of claim 1. Zhou teaches wherein the coding comprises encoding the current video block into a bitstream representation. [figs. 5-7; ¶ 0028-0029; ¶ 0058-0098]  
As to claim 3, Zhou teaches the limitations of claim 1. Zhou teaches wherein the coding comprises decoding the current video block from a bitstream representation. [figs. 5-7; ¶ 0028-0029; ¶ 0058-0098]  
As to claim 5, Zhou teaches the limitations of claim 1. Zhou teaches wherein the sequence of addition of the candidates into the table is based on a sequence of coding blocks from which the candidates are derived.  [figs. 4-14; ¶ 0057; ¶ 0102-0105; ¶ 0115-0120; ¶ 0123-0127]
As to claim 6, Zhou teaches the limitations of claim 1. Zhou teaches wherein the candidate list is a merge candidate list.  [abstract; figs. 4-14; ¶ 0009; ¶ 0048-0054; ¶ 0068-0073; ¶ 0106-0127]
As to claim 7, Zhou teaches the limitations of claim 1, Zhou teaches wherein the threshold is pre-defined.   [¶ 0117]
As to claim 8, Zhou teaches the limitations of claim 1. Zhou teaches wherein the threshold is equal to 1.   [¶ 0117]
As to claim 9, Zhou teaches the limitations of claim 1. Zhou teaches wherein the threshold further depends on at least one of a coding mode of the current video block, a block shape of the current video block, a block size of the current video block, a number of available candidates before adding candidates from the table.   [figs. 4-14; ¶ 0048-0057; ¶ 0102-0120]
As to claim 10, Zhou teaches the limitations of claim 1. Zhou teaches wherein the threshold is signaled in a bitstream.  [¶ 0143]
As to claim 11, Zhou teaches the limitations of claim 1. Zhou teaches wherein the threshold is signaled in one or more of a Video Parameter Set (VPS), a Sequence Parameter Set (SPS), a Picture Parameter Set (PPS), a slice header, or a tile header.  [¶ 0143]
As to claim 12, Zhou teaches the limitations of claim 1. Zhou teaches wherein whether to update the motion candidate list based on the checked candidate is based on the checking result. [figs. 4-14; ¶ 0034-0037; ¶ 0046-0047; ¶ 0051-0057; ¶ 0068-0070; ¶ 0102-0120; ¶ 0123-0127]
As to claim 13, Zhou teaches the limitations of claim 1. Zhou teaches wherein the at least one candidate in the table is checked in an order of at least one index of the at least one candidate.  [figs. 4-14; ¶ 0034-0037; ¶ 0046-0047; ¶ 0051-0057; ¶ 0068-0070; ¶ 0102-0120; ¶ 0123-0127]
As to claim 14, Zhou teaches the limitations of claim 1. Zhou teaches wherein a candidate in the table is associated with motion information including at least one of: a prediction direction, a reference picture index, motion vector values, an intensity compensation flag, an affine flag, a motion vector difference precision, a motion vector difference value, or a block position information to indicate from which the motion information is coming.  [fig. 4; ¶ 0033; ¶ 0045-0049; ¶ 0052-0057; ¶ 0082; ¶ 0106-0114]
As to claim 15, Zhou teaches an apparatus for processing video data comprising a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor,   cause the processor to: maintain one or more tables, wherein each table includes one or more candidates derived from one or more video blocks that have been coded; [Abstract; figs. 4-14; ¶ 0003; ¶ 0010; ¶ 0046-0047; ¶ 0054-0057]  construct a candidate list for a current video block, wherein at least one candidate in a table of the one or more tables is checked to determine whether to add motion information of a checked candidate from the table to the candidate list during the constructing, wherein the checking is terminated when a number of candidates in the candidate list reaches a maximumly allowed candidate number of the candidate list minus a threshold, wherein the threshold is a positive integer,  and wherein a size of the candidate list is the maximumly allowed candidate number; [figs. 4-14; ¶ 0034-0037; ¶ 0046-0047; ¶ 0051-0057; ¶ 0068-0070; ¶ 0102-0120; ¶ 0123-0127] determine motion information of the current video block using the candidate list; [¶ 0034-0037; ¶ 0112-0115] and code the current video block based on the determined motion information, [figs. 5-7; ¶ 0058-0098]  wherein arrangement of the candidates in the table is based on a sequence of addition of the candidates into the table. [figs. 4-14; ¶ 0057; ¶ 0102-0105; ¶ 0115-0120; ¶ 0123-0127]
As to claim 16, Zhou teaches the limitations of claim 15. Zhou teaches wherein the coding comprises encoding the current video block into a bitstream representation.  [figs. 5-7; ¶ 0028-0029; ¶ 0058-0098]  
As to claim 17, Zhou teaches the limitations of claim 15. Zhou teaches wherein the coding comprises decoding the current video block from a bitstream representation.  [figs. 5-7; ¶ 0028-0029; ¶ 0058-0098]  
As to claim 19, Zhou teaches a non-transitory computer-readable storage medium storing instructions that cause a processor [¶  0145] to: maintain one or more tables, wherein each table includes one or more candidates derived from one or more video blocks that have been coded; [Abstract; figs. 4-14; ¶ 0003; ¶ 0010; ¶ 0046-0047; ¶ 0054-0057] construct a candidate list for a current video block, wherein at least one candidate in a table of the one or more tables is checked to determine whether to add motion information of a checked candidate from the table to the candidate list during the constructing, wherein the checking is terminated when a number of candidates in the candidate list reaches a maximumly allowed candidate number of the candidate list minus a threshold, wherein the threshold is a positive integer,  and wherein a size of the candidate list is the maximumly allowed candidate number; [figs. 4-14; ¶ 0034-0037; ¶ 0046-0047; ¶ 0051-0057; ¶ 0068-0070; ¶ 0102-0120; ¶ 0123-0127] determine motion information of the current video block using the candidate list; [¶ 0034-0037; ¶ 0112-0115] and code the current video block based on the determined motion information, [figs. 5-7; ¶ 0058-0098] wherein arrangement of the candidates in the table is based on a sequence of addition of the candidates into the table. [figs. 4-14; ¶ 0057; ¶ 0102-0105; ¶ 0115-0120; ¶ 0123-0127]
As to claim 20, Zhou teaches a non-transitory computer-readable recording medium storing a bitstream representation which is generated by a method performed by a video processing apparatus, [figs. 5-7; ¶ 0028-0029; ¶ 0058-0098; ¶ 0145] wherein the method comprises: maintaining one or more tables, wherein each table includes one or more candidates derived from one or more video blocks that have been coded; [Abstract; figs. 4-14; ¶ 0003; ¶ 0010; ¶ 0046-0047; ¶ 0054-0057] constructing a candidate list for a current video block, wherein at least one candidate in a table of the one or more tables is checked to determine whether to add motion information of a checked candidate from the table to the candidate list during the constructing, wherein the checking is terminated when a number of candidates in the candidate list reaches a maximumly allowed candidate number of the candidate list minus a threshold, wherein the threshold is a positive integer,   and wherein a size of the candidate list is the maximumly allowed candidate number; [figs. 4-14; ¶ 0034-0037; ¶ 0046-0047; ¶ 0051-0057; ¶ 0068-0070; ¶ 0102-0120; ¶ 0123-0127] determining motion information of the current video block using the candidate list; [¶ 0034-0037; ¶ 0112-0115] and generating the bitstream representation from the current video block based on the determined motion information, [figs. 5-7; ¶ 0028-0029; ¶ 0058-0098]  wherein arrangement of the candidates in the table is based on a sequence of addition of the candidates into the table. [figs. 4-14; ¶ 0057; ¶ 0102-0105; ¶ 0115-0120; ¶ 0123-0127]

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNER HOLDER whose telephone number is (571)270-1549.  The examiner can normally be reached on M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571.272.7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANNER N HOLDER/Primary Examiner, Art Unit 2483